Electronically Filed
                                                    Supreme Court
                                                    SCWC-30700
                                                    18-NOV-2015
                                                    09:33 AM



                           SCWC-30700

          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

      GERARDO DENNIS PATRICKSON; RODOLFO BERMUNDEZ ARIAS;
   BENIGNO TORRES HERNANDEZ; FERNANDO JIMENEZ ARIAS; MELGAR
 OLIMPIO MORENO; SANTOS LEANDROS; HERMAN ROMERO AGUILAR; ELIAS
  ESPINOZA MERELO; HOOKER ERA CELESTINO; ALIRIO MANUEL MENDEZ
    and CARLOS HUMBER RIVERA, individually and on behalf of
 others similarly situated, Petitioners/Plaintiffs-Appellants,

                              vs.

  DOLE FOOD COMPANY, INC.; DOLE FRESH FRUIT COMPANY; DOLE FRESH
    FRUIT INTERNATIONAL, INC.; PINEAPPLE GROWERS ASSOCIATION OF
     HAWAII; AMVAC CHEMICAL CORPORATION; SHELL OIL COMPANY; DOW
       CHEMICAL COMPANY; and OCCIDENTAL CHEMICAL CORPORATION,
  (individually and as successor to Occidental Chemical Company
    and Occidental Chemical Agricultural Products, Inc., Hooker
 Chemical and Plastics, Occidental Chemical Company of Texas and
Best Fertilizer Company); STANDARD FRUIT COMPANY; STANDARD FRUIT
   AND STEAMSHIP COMPANY; STANDARD FRUIT COMPANY DE COSTA RICA,
 S.A.; STANDARD FRUIT COMPANY DE HONDURAS, S.A.; CHIQUITA BRANDS
 INC.; CHIQUITA BRANDS INTERNATIONAL, INC., (individually and as
 successor in interest to United Brands Company, Inc.); MARITROP
      TRADING CORPORATION; DEL MONTE FRESH PRODUCE N.A., INC.
 (incorrectly named as Del Monte Fresh Produce N.A.); DEL MONTE
  FRESH PRODUCE COMPANY; DEL MONTE FRESH PRODUCE (HAWAII) INC.,
(incorrectly named as Del Monte Fresh Produce Hawaii, Inc.); DEL
        MONTE FRESH PRODUCE COMPANY and FRESH DEL MONTE N.V.,
                  Respondents/Defendants-Appellees,

                              and
    DOLE FOOD COMPANY, INC., Defendant/Third-Party Plaintiff-
 Appellees, vs. DEAD SEA BROMINE CO., LTD and BROMINE COMPOUNDS
            LIMITED, Third-Party Defendants-Appellees.
 _______________________________________________________________

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CASE NO. 30700; CIV. NO. 07-1-0047)

                       ORDER OF CORRECTION
                        (By: McKenna, J.)

          IT IS HEREBY ORDERED that the Opinion of the Court,
filed on October 21, 2015, is corrected as follows:
    1.   On page 24, line 17, the comma between “Ohio” and
“2002” is deleted.
    2.   On page 30, line 13, “1995” is changed to “1997.”
    The Clerk of the Court is directed to take all necessary
steps to notify the publishing agencies of these changes.
    DATED: Honolulu, Hawaii, November 18, 2015.

                                    /s/ Sabrina S. McKenna

                                    Associate Justice




                                2